Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2012/0168577 to Cheng (Cheng) in view of U.S. Patent Publication #2018/0167498 to Drakos (Drakos) and U.S. Patent #8,593,798 to Moon (Moon), either alone or also in view of U.S. Patent #10,761,565 to Wallace (Wallace).
With Respect to Claim 1  
Cheng discloses an exterior cover for an electronic device comprising: a cover (210); and a support (230, 240 and related structure) connected to a rear surface of the cover and having a variable shape according to any one of a plurality of mounting modes for the support to maintain a designated angle with respect to the cover, wherein, based on the electronic device being coupled to the exterior cover, wherein the support comprises: the first support portion (260) in the plurality of mounting modes; a second support portion (250) rotatably coupled to the first support portion; and a third support portion (230) rotatably coupled to the second support portion and fixedly provided on the rear surface of the cover, wherein the second support portion is rotatably coupled to the first support portion in a first rotational axis direction, and that the first and second portion are formed such that one has a corresponding opening for the other to fold into so that both lie in the same plane, wherein the third support portion is rotatably coupled to the second support portion in a second rotational axis direction; but does not disclose wherein the third support portion is formed in a circle centered on a first point, wherein the third support portion is configured to rotate along a circumference of the third support portion with respect to the third rotational axis including the first point, wherein the second support portion is configured to rotate with respect to a third rotational axis including the first point, wherein the third support portion is configured to allow the first support portion and the second support portion to rotate in a third rotational axis direction perpendicular to the first rotational axis direction and the second rotational axis direction wherein the third support portion is fixed to rotate on the cover, wherein the second support portion is formed to correspond to an opening formed in the first support portion, or that the plurality of mounting modes include a rear camera photographing mode wherein a direction in which a rear camera of the electronic device faces is perpendicular to the support or is at an obtuse angle with a first support portion of the support, and a front camera photographing mode wherein a direction in which a front camera of the electronic device faces is perpendicular to the first support portion of the support or is at an obtuse angle with the support, and wherein, in the rear camera photographing mode or the front camera photographing mode, the rear surface of the cover is in contact with a first contact point of the support and a portion of the electronic device or a portion of a side surface of the cover is in contact with a second contact point of the support
	However, Drakos discloses forming a similar folding support on an electronic device case including a third support portion (256) configured to rotate and allow a second support portion rotatably coupled to it and a first support portion rotatably coupled to the second support portion to rotate with respect to the cover, wherein the second support portion (254) is formed to correspond to an opening formed in the first support portion (252), and a plurality of mounting modes include a rear camera photographing mode wherein a direction in which a rear camera of the electronic device faces is perpendicular to the support or is at an obtuse angle with a first support portion of the support, and a front camera photographing mode wherein a direction in which a front camera of the electronic device faces is perpendicular to the first support portion of the support or is at an obtuse angle with the support, and wherein, in the rear camera photographing mode or the front camera photographing mode, the rear surface of the cover is in contact with a first contact point of the support and a portion of the electronic device or a portion of a side surface of the cover is in contact with a second contact point of the support (it is Examiner’s position that it is clearly capable of taking on these modes, noting the range of motion of the pivoting and rotating structures). 
	Moon discloses a similar support stand structure for an electronic device including a third support portion (131) formed in a circle centered on a first point, wherein the third support portion is configured to rotate along a circumference of the third support portion with respect to the third rotational axis including the first point, wherein the second support portion (121) is configured to rotate with respect to a third rotational axis including the first point (see FIG. 3), wherein the third support portion is configured to allow the first support portion (122 is somewhat similar to the first support portion claimed, albeit different in purpose from that of Cheng or Drakos) and the second support portion (121) to rotate in a third rotational axis direction perpendicular to the first rotational axis direction and the second rotational axis direction wherein the third support portion is fixed to rotate on the cover. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Drakos, to make the support of Cheng rotatable, in order to provide additional mounting modes/orientations for the support (e.g. allowing for the structure to operate as a stand to hold the device above a surface, and/or to allow for support on angled or non-flat surfaces) and to form the first support portion with the opening that the second support portion folds into as doing so constitutes at most a mere rearrangement of parts (noting that it merely changes which part forms the exterior and interior of the folded plate, and the structure will still operate in much the same fashion with this mechanically trivial modification) which does not patentably distinguish over the prior art (MPEP 2144.04).
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Moon, to make the structure rotatable by forming the third support portion as a circle rotatable about its circumference and including a rotation axis as claimed (e.g. as taught by Moon), as a mere selection of an art appropriate rotational structure to use. It is noted that Moon’s pivotal attachment of the second support portion (121) through its center is similar to/comparable to Cheng’s pivotal attachment of its second support portion through the center of its third support portion.
It is Examiner’s position that with these modifications, all of the limitations of claim 1 are met, noting that that the plurality of mounting modes include a rear camera photographing mode wherein a direction in which a rear camera of the electronic device faces is perpendicular to the support or is at an obtuse angle with a first support portion of the support (FIG. 5 demonstrates this, noting also that the structure is also capable of pivoting to a landscape orientation and having the case moved to a perpendicular orientation relative to the first support portion or multiple different obtuse angles), and a front camera photographing mode wherein a direction in which a front camera of the electronic device faces is perpendicular to the first support portion of the support or is at an obtuse angle with the support (FIG. 5 demonstrates this, noting also that the structure is also capable of pivoting to a landscape orientation and having the case moved to a perpendicular orientation relative to the first support portion or multiple different obtuse angles), and wherein, in the rear camera photographing mode or the front camera photographing mode, the rear surface of the cover is in contact with a first contact point of the support and a portion of the electronic device or a portion of a side surface of the cover is in contact with a second contact point of the support (in the landscape orientation the second support portion is long enough to extend beyond the side such that the case is capable of resting on the first support portion, and the rear surface of the cover will also be in contact with the third support portion, and so these limitations are met by the combination).
Alternately, although Examiner maintains that the structure of the combination is clearly capable of taking on the claimed mode, in the interests of advancing prosecution, Wallace discloses forming a similar stand structure including a mode in which a portion of the electronic device or a portion of a side surface of the cover is in contact with a second contact point of the support (see FIG. 3), which provides sufficient evidence of the obviousness of and/or motivation to modify the structure of Ren/the combination to have and/or be capable of having this mode in order to provide greater stability to the device when resting on the support and/or as a mere selection of an art appropriate stand mode to have/allow. 
With Respect to Claim 3  
The exterior cover of claim 1, wherein the first support portion comprises a first surface (surface viewed in FIG. 1) and a second surface facing a direction opposite the first surface, and the first surface faces a same direction as the rear surface faces in a folded state (FIG. 1), and the second surface is in contact with a portion of the electronic device or a portion of the side surface of the cover in the plurality of mounting modes (Cheng discloses that the first support portion pivots in either direction, see FIGS. 5 and 7, and this allows it to pivot in similar fashion to Drako such that the surface of the first support portion that faces the rear of the case contacts the side surface of the case/cover in the plurality of mounting modes).
With Respect to Claim 5  
The exterior cover of claim 1, wherein the first support portion is rotatable with respect to the second support portion by a first allowable angle along the first rotational axis direction, and the second support portion is rotatable with respect to the third support portion by a second allowable angle larger than the first allowable angle along the second rotational axis direction (inasmuch as it is possible to rotate the first support with respect to the second at many different angles and then to rotate the second support with respect to the third support by a larger angle).  
With Respect to Claim 6  
The exterior cover of claim 1, wherein the third support portion is configured to allow the first support portion and the second support portion to rotate along the third rotational axis direction without angle limitation (noting that Drako does not have an angle limitation, and the angle limitation of the recess of Moon is not added as part of the combination).  
With Respect to Claim 14  
The exterior cover of claim 1, but does not disclose wherein the cover includes a groove configured to allow the support to be seated thereon on the rear surface of the cover, and wherein the support includes one surface facing the groove in a state in which the support portion is folded.  
	However, Moon discloses a similar cover including a groove (140, FIG. 6) configured to allow the support to be seated thereon on the rear surface of the cover, and wherein the support includes one surface facing the groove in a state in which the support portion is folded in order to have the support not protrude to facilitate portability of the attached device.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Moon, to add a groove as taught by Moon to the structure of the combination, in order to provide a lower profile for the structure to have the support not protrude to facilitate portability of the attached device.
With Respect to Claim 15  
The exterior cover of claim 1, wherein the rear camera photographing mode and the front camera photographing mode include a horizontal photographing mode and a vertical photographing mode, respectively (inasmuch as the structure is capable of this use).  
With Respect to Claim 16  
An exterior cover for an electronic device, the exterior cover comprising: a cover (210); and a support (230, 250, 260, and related structures) connected to a rear surface of the cover and coupled to be foldable or unfoldable according to any one of a plurality of mounting modes for the support to maintain an inclination angle with respect to the cover, wherein the support comprises: a first support portion (260) in the mounting mode; a second support portion (250) rotatably coupled to the first support portion in a first rotational axis direction; and a third support portion (230 as modified to make it rotatable and circular per Drakos and Moon) rotatably coupled in at least a portion thereof to the second support portion in a second rotational axis direction parallel to the first rotational axis direction, the third support portion being fixed in at least another portion thereof to the rear surface of the cover, and configured to allow the first support portion and the second support portion to rotate in a third rotational axis direction perpendicular to the first rotational axis direction and the second rotational axis direction (per Moon), wherein the third support portion is fixed to rotate on the cover, wherein the second support portion is formed to correspond to an opening formed in the first support portion (per Drakos rearrangement of parts), wherein the third support portion is formed in a circle centered on a first point (per Moon), Response to OA dated 01/14/2022wherein the third support portion is configured to rotate along a circumference of the third support portion with respect to the third rotational axis including the first point (per Moon), wherein the second support portion is configured to rotate with respect to a third rotational axis including the first point (per Moon and Cheng).   
With Respect to Claim 17  
The exterior cover of claim 16, wherein the first support portion is rotatable with respect to the second support portion along the first rotational axis direction by a first allowable angle, and the second support portion is rotatable with respect to the third support portion along the second rotational axis direction by a second allowable angle larger than the first allowable angle (inasmuch as it is possible to rotate the first support with respect to the second at many different allowable angles and then to rotate the second support with respect to the third support by a larger angle).  
Claims 7-10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2012/0168577 to Cheng (Cheng) in view of U.S. Patent Publication #2018/0167498 to Drakos (Drakos) and U.S. Patent #8,593,798 to Moon (Moon), either alone or also in view of U.S. Patent #10,761,565 to Wallace (Wallace) as applied to claim 1 or 16 above, and further in view of either U.S. Patent #10,698,452 to Fenton (Fenton) or U.S. Patent #8,162,283 to Royz (Royz).
With Respect to Claim 7  
The exterior cover of claim 1, wherein the first support portion (260 as modified) comprises: an opening (noting central opening for 250 to fold into, as modified by Drakos); a frame surrounding the opening (see e.g. Drakos FIG. 2B, also equivalent to the farme formed by 250 of Cheng);30 and 33the second support portion is disposed in the opening in a state in which the support portion is folded (per Drakos); but does not disclose a planar portion at least partially surrounded by the frame.  
	However, Fenton discloses forming a pivoting structure with a frame (noting thicker outer section, see e.g. FIGS. 6 and 7) and a planar portion (noting thinner planar section in middle, see e.g. FIGS. 6-7); Royz discloses forming a stand portion (26) into which another stand portion folds with an outer frame (noting thicker outer section of 26) and a planar portion (thinner portion of 26 interior of the outer frame of 26, see e.g. FIGS. 6-7).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fenton or Royz, to form the first support portion with a thicker frame section and a thinner interior planar portion, in order to provide strength while reducing weight (i.e. the frame provides more rigidity while the thinner inner section provides sufficient structure without the additional weight of a thicker inner section), and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04) or a mere change in size/proportion (i.e. thinning the interior section or thickening the exterior section of the first portion) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as a mere substitution of one art known folding support portion structure for another. 
With Respect to Claim 8  
The exterior cover of claim 7, wherein, in the state in which the 5support portion is folded, the planar portion, the third support portion, and the second support portion are sequentially arranged from one side of the support portion and coupled to each other to form a substantially flat plate (Drakos FIGS. 5 and 8A-B).  
With Respect to Claim 9  
The exterior cover of claim 7, wherein the planar portion, the 10second support portion, and the third support portion have a substantially same thickness (Cheng FIG. 1 and Drakos FIGS. 2B and 5). 
With Respect to Claim 10  
The exterior cover of claim 7, wherein, when the rear surface of the exterior cover is viewed from above, the third 15support portion is disposed to be spaced apart downward from a central portion of the rear surface of the exterior cover by a predetermined distance (for clarity, it is shown as substantially centered, but the phrase “a central portion” is broad enough to encompass areas not at the direct center, and the third support portion is spaced from for example an upper central portion which is still a central portion), and a length of the second support portion is longer than a length from the third support portion to a bottom end of the exterior cover (this is true when the bottom end is the bottom in the landscape orientation, see the proportions shown in Cheng, and also Drakos FIG. 2B).  
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art to move the location of the third support portion closer to the bottom, as moving the location of the third support portion towards the bottom constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 13  
The exterior cover of claim 1, but does not disclose wherein at least one nail groove is provided at one end of the first support portion.  
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art, or Fenton discloses, that it is known in the art to include grooves/tapered sections to allow a user to insert a finger/nail into/under in order to make a support easier to grasp/move/deploy.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art or the disclosure of Fenton, to add a nail groove as claimed to the structure of the combination for this purpose.
With Respect to Claim 18  
The exterior cover of claim 16, wherein the first support portion comprises: an opening; a frame surrounding the opening; and a planar portion (the frame and planar portion per Fenton or Royz) at least partially surrounded by the frame, and 15in a state in which the support is folded, the second support portion is disposed in the opening, and the planar portion, the third support portion, and the second support portion are sequentially arranged from one side of the support and coupled to each other to form a substantially flat plate (FIG. 5).  
With Respect to Claim 19  
An exterior cover for an electronic device, the exterior cover comprising: a first plate (rear wall of 210) provided with a front surface facing a first direction and a rear surface facing a second direction opposite the first direction, and a side member (side wall of 210) extending from an edge of the first plate; and 25a support (230, 250, 260, and related structures) connected to a rear surface of the cover and coupled to be foldable or unfoldable according to any one of a plurality of mounting modes for the support to maintain an inclination angle with respect to the cover, wherein the support comprises: 30a first support portion (260) including an opening (per Drakos and obvious rearrangement of parts), a frame surrounding the 36opening, and a planar portion at least partially surrounded by the frame (per Fenton or Royz), and in contact with a floor in the plurality of mounting modes; a second support portion (250) rotatably coupled to the first support portion in the first rotational axis; and 5a third support portion (230 as modified) rotatably coupled in at least a portion thereof to the second support portion in a second rotational axis direction parallel to the first rotational axis direction, the third support portion being fixed in at least another portion thereof to the rear surface of the cover (per Moon), and configured to allow the first support portion and the second support portion to rotate in a third rotational axis 10direction perpendicular to the first rotational axis direction and the second rotational axis direction (per Moon and Drakos), and wherein in a state in which the support is folded, the second support portion is disposed in the opening of the first support portion (per Drakos), and the planar portion, the third support portion, and the second support portion are sequentially arranged 15from one side of the support portion to define a second plate parallel to the first plate (per Cheng and Drakos), wherein the third support portion is formed in a circle centered on a first point (per Moon), wherein the third support portion is configured to rotate along a circumference of the third support portion with respect to the third rotational axis including the first point, wherein the second support portion is configured to rotate with respect to a third rotational axis including the first point (per Moon).  
With Respect to Claim 20  
The exterior cover of claim 19, wherein the first support portion is rotatable with respect to the second support 20portion along the first rotational axis direction by up to 90 degrees (Cheng demonstrates rotating in both directions for a total of more than 90 degrees, see FIGS. 5 and 7 noting that FIG. 7 shows approximately 90 degrees and FIG. 5 rotates approximately 45 degrees in the opposite direction; alternately Drakos [00135] indicates an angle of about 90 degrees which renders obvious having it rotate at least this amount), and the second support portion is rotatable with respect to the third support portion along the second rotational axis direction by up to 180 degrees (it is rotatable to flat against the rear of the case as shown in FIG. 1 and nothing is disclosed as impeding rotation in the other direction until it again meets the case at 180 degrees, or alternately it would have been obvious to allow such rotation in order to maximize adjustability of the second portion and therefore the held electronic device).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2012/0168577 to Cheng (Cheng) in view of U.S. Patent Publication #2018/0167498 to Drakos (Drakos), U.S. Patent #8,593,798 to Moon (Moon), and U.S. Patent #10,761,565 to Wallace (Wallace).
With Respect to Claim 11  
The exterior cover of claim 1, but does not disclose wherein, in the rear camera photographing mode and the front camera photographing mode, a portion of the first support portion which is in contact with at least a portion of the electronic device or the exterior cover includes rubber or urethane.  
However, Wallace discloses using a high friction surface (380, noting rubber like bumps and that rubber is a high friction material) on a similar stand structure on a portion of the support that contacts the device in order to secure the structure in a desired orientation/mode, which is sufficient motivation to add rubber bumps or urethane which is a similar high friction material for this purpose.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2012/0168577 to Cheng (Cheng) in view of U.S. Patent Publication #2018/0167498 to Drakos (Drakos) and U.S. Patent #8,593,798 to Moon (Moon), either alone or also in view of U.S. Patent #10,761,565 to Wallace (Wallace) as applied to claim 1 above, and further in view of U.S. Patent #9,917,937 to Fathollahi (Fathollahi)
With Respect to Claim 12  
Cheng in view of Drakos and Moon, either alone or also in view of Wallace discloses the exterior cover of claim 1, but does not disclose wherein at least a portion of the first support portion includes a first magnetic material, and the second support portion includes a second magnetic material at a position corresponding to the at least a portion of the first support portion in 30which the first magnetic material is disposed.  
However, Fathollahi discloses forming a pivoting stand on a cell phone case with opposing magnets (128) on the stand portion (110) and a recess (143) that the stand portion is held in in a stored state, in order to secure the stand in the stored configuration.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fathollahi, to add corresponding magnets on the first portion and second portion, in order to secure the second portion in position in the recess of the first portion to hold this structure in a stored state, e.g. when the stand is not in use.
Response to Arguments
Applicant’s arguments filed 12/9/2021 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734